

 

--------------------------------------------------------------------------------



Exhibit 10.1




 
 
ASSET PURCHASE AGREEMENT
 
by and among
 
ALABAMA MINERAL PROPERTIES, LLC, an Alabama entity
 
and
 
SPARTAN GOLD LTD., A Nevada corporation
 
 

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

           
ARTICLE 1 PURCHASE AND SALE OF ASSETS
  1
1.1
 Purchased Assets.
  1
1.2
Excluded Assets.
  2
ARTICLE 2 ASSUMPTION OF LIABILITIES
  2
ARTICLE 3 LETTER OPTION
  3
3.1
Purchase Price
  3
3.2
Closing.
  3
3.3
Sales & Tax
  3
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COVENANTORS
  4
4.1
Organization and Good Standing.
  4
4.2
Authority; Binding Obligation.
  4
4.3
No Conflict
  5
4.4
Title, Sufficiency and Condition of Assets.
  5
4.5
Acquired Mineral Rights Property.
  6
4.6
Environmental Matters.
  7
4.7
Restrictive Covenants
  9
4.8
Brokers.
  9
4.9
Disclosure
  9
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
  9
5.1
Organization and Good Standing
  9
5.2
Authority; Binding Obligation.
  10
5.3
Compliance with Other Instruments.
  10
5.4
Litigation.
  10
5.5
Consents
  10
5.6
Court Orders, Decrees and Laws
  10
5.7
Shares Duly and Validly Issued
  10
ARTICLE 6 COVENANTS
  10
6.1
Access and Information
  10
6.2
Confidentiality
  10
6.3
Mineral Rights
  11
6.4
General Discharge of Environmental Liabilities.
  12
6.5
Notification of Certain Matters
  14
6.6
Conditions
  14
ARTICLE 7 CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS
  14
7.1
Board Approval
  14
7.2
Representations and Warranties
  14
7.3
Absence of Litigation
  14
7.4
Permit Assignments
  15
7.5
Consents and Approvals
  15

 

 
i

--------------------------------------------------------------------------------

 



 
7.6
Title Evidence; Title Policy
  15
7.7
Receipt of Other Seller Deliveries.
  15
7.8
Absence of Changes
  15
7.9
Assignment.
  15
ARTICLE 8 CONDITIONS PRECEDENT TO THE SELLERS’ AND COVENANTORS’ OBLIGATIONS
  15
8.1
Representations and Warranties
  15
8.2
Absence of Litigation
  15
8.3
Consents and Approvals
  16
8.4
Receipt of Other Closing Deliveries
  16
ARTICLE 9 CLOSING DELIVERIES
  16
9.1
Deliveries by Sellers
  16
9.2
Deliveries by Purchaser
  16
ARTICLE 10 TERMINATION BEFORE CLOSING
  16
ARTICLE 11 INDEMNIFICATION
  16
11.1
Indemnification by Sellers
  16
11.2
Definition of “Damages”. .
  17
11.3
Limitation of Liability of Sellers and Covenantors
  17
11.4
Indemnification by Purchaser
  17
11.5
Claims Period
  17
11.6
Payment of Indemnification Claim
  18
11.7
Exclusive Remedy
  18
ARTICLE 12 GENERAL PROVISIONS
  18
12.1
No Publicity
  18
12.2
Knowledge Convention
  18
12.3
Reservation of Rights
  18
12.4
Further Acts and Assurances
  19
12.5
Notices
  19
12.6
Governing Law
  19
12.7
Construction
  19
12.8
Dispute Resolution
  19
12.9
No Reliance
  20
12.10
Saturdays, Sundays and Legal Holidays
  21
12.11
Binding Agreement
  21
12.12
Headings
  21
12.13
Modification and Waiver
  21
12.14
Severability
  21
12.15
Access to Records
  21
12.16
Discretion.
  21
12.17
Counterparts; Facsimile Signatures
  21
12.18
Entire Agreement
  22

 

 
ii

--------------------------------------------------------------------------------

 



ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
this 22nd day of October, 2010, by and among SPARTAN GOLD LTD. a corporation
organized under the laws of the State of Nevada (the “Purchaser”), and ALABAMA
MINERAL PROPERTIES, LLC, an Alabama entity,  (collectively, the “Sellers” and
each individually as a “Seller” and Covenantor”).
 
INTRODUCTION
 
A.Sellers and the Covenantors collectively own or control, among other things,
certain real estate and mining claims on property it owns in fee simple, or has
enforceable contractual rights to, and associated real and personal property
assets, including, but not limited to, mining properties, claims, permits and
all ancillary equipment, as then same are held and may be replaced or improved
from time to time, including further, all assets as set forth in certain
exhibits to this Agreement.
 
B.Sellers and the Covenantors collectively also hold certain permit and contract
rights relating to the Assets, as well as certain liabilities associated with
the same.
 
C. Sellers and/or the Covenantors together hold all legal and equitable title to
the mineral rights more fully described as pertaining to Deed # 27869, in the
name of Alabama Mineral Properties, LLC, County of Cleburne, Alabama.


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, and the representations, warranties, covenants and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
Article 1
Purchase and Sale of Assets
 
1.1  Purchased Assets. Subject to the terms and conditions set forth in this
Agreement, Sellers hereby agree to sell, assign, transfer and deliver, and
Purchaser hereby agrees to purchase and accept from Sellers, at and as of the
Closing Date (as such term is defined below in Section 3.2(a)), all of Sellers’
right, title and interest in and to the following properties, assets and rights
existing as of the date hereof (collectively, the “Purchased Assets”):
 
(a)  The rights which are being purchased are situated on the two properties
more fully described supra along with related real estate and real estate based
mining claims (the mineral rights);
 
(b)  water treatment equipment;
 
(c)  all mineral rights, as shown on the ownership list shown on the attached
Schedule 1.1(c);
 
(d)  all mining claims as shown on the ownership list shown on the attached
Schedule 1.1(c);
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  all mining permits and water rights;
 
(f)  all ancillary equipment used in any of the foregoing, to include all
machinery, fixtures, furniture, equipment, materials, parts, supplies, tools and
other tangible property owned or controlled by Seller and/or Covenantors, used
in connection with the Purchased Assets and located on or about the Acquired
mineral rights (the “Purchased Equipment”);
 
(g)  all rights under: (i) contracts relating to or creating rights with respect
to the Purchased Assets, whether oral or written (the “Contracts”); and (ii) to
the extent assignable, all other contracts and agreements, whether oral or
written, used by Sellers and/or Covenantors in the operation of the Purchased
Assets;
 
(h)  all permits, authorizations and licenses used by Sellers and/or Covenantors
exclusively in the management or operation of the Purchased Assets;
 
(i)  all books, records, files and papers relating exclusively to the Purchased
Assets created at any time prior to the Closing (as defined in Section 3.3(a)
below)by Sellers and/or Covenantors , other than Sellers’ and Covenantors’
respective corporate minute books and related corporate records, and books,
records, files and papers not otherwise relating exclusively to the Purchased
Assets;
                       (j)  any and all other properties, assets and rights of
Sellers and/or Covenantors which are used exclusively in the management or
operation of the Purchased Assets not expressly described, listed or referred to
in Section 1.2 below.
 
1.2  Excluded Assets. The following properties, assets and rights shall not be
transferred to Purchaser and shall not be included within the definition of
Purchased Assets (collectively, the “Excluded Assets”):
 
(a)  all cash, including but not limited to petty cash, money-market, checking,
savings and similar type accounts, and cash equivalents of Sellers as of the
Closing Date; 
 
(b)  all of Sellers’ rights under contracts and agreements that do not
constitute Contracts; and
 
(c)  all of Sellers’ corporate books and records and tax returns, and all rights
of Sellers to any tax refunds, including tax refunds for periods prior to the
Closing Date relating to the Purchased Assets.
 
Article 2
Assumption of Liabilities
 
Subject to the terms and conditions of this Agreement and contingent on the
Closing occurring, Purchaser shall assume and agree to pay and perform the
obligations of Sellers and Covenantors under the Contracts and the Royalty
Contract arising after the Closing Date. Except as expressly provided herein,
Purchaser shall not assume any other obligation or liability of Sellers or
Covenantors that relates to or arises out of ownership or occupancy of the
Purchased Assets or Sellers’ or Covenantors’ operations, including but not
limited to Sellers’ and Covenantors’ respective operation of the Purchased
Assets, prior to the Closing Date, whether absolute or contingent, known or
unknown, contractual or otherwise, and specifically including but not limited to
any accounts payable, debt, tax liabilities, employee-benefit or pension-plan
liabilities, workers’ compensation liabilities, environmental liabilities, other
legal liabilities, union or union-related liabilities, employment obligations or
agreement, or any applicable change of control liabilities (collectively, the
“Excluded Liabilities”).
 

 
2

--------------------------------------------------------------------------------

 



Article 3
Purchase Consideration
 
3.1  Purchase Price. In the event that Purchaser elects to proceed to closing,
as and for the purchase price of the Purchased Assets, Purchaser agrees to pay
and Sellers agree to accept 51% of the issued and outstanding stock of the
purchaser, Spartan Gold Ltd, or 108,706,500 restricted shares, and 3,740,880
free trading shares, (the “Purchase Price”). Also as part of the Purchase Price,
Purchaser has wired and Seller confirms receipt of the sum of USD $35,000.00.
The balance of $15,000.00 shall be wired by Purchaser on or before November
30th, 2010. The breakdown of pertinent shares (in post-split numbers) shall be:


      56,527,400 to ALABAMA MINERAL PROPERTIES LLC
       9,600,000 to GREEN EAGLE CAPITAL CORP.
     10,400,000 to SETH SHAW
       6,601,080 to ENVISIONTE INC.
10,400,000 to KARAIS VENTURES INC
       6,000,000 to LUSIERNA ASSET MANAGEMENT LTD
       3,740,880 to LUSIERNA ASSET MANAGEMENT LTD. (Free Trading)
       2,000,000 to INESTOR RELATIONS RAISER INT LTD.
       4,000,000 to MIHLO GAVRILOVIC
       2,000,000 to FAISEL BUTT


3.2  The Closing; Payment of Purchase Price. 
 
(a)  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by the exchange of Closing documents by Sellers and
Purchaser by or before October 22nd,, 2010 or on such other date mutually
agreeable to Purchaser and Sellers (“Closing Date”).
 
(b)  Subject to the terms and conditions set forth in this Agreement, the
parties agree to consummate, on the Closing Date, the transactions described
below.
 
(i)  Sellers will assign to Purchaser good, valid and marketable title in and to
the Purchased Assets, free and clear of all Liens.
 
(ii)  Each of the parties shall deliver the documents required to be delivered
to the other party or parties hereunder.
 
3.3  Sales and Use Taxes; Other Expenses. 
 
(a)  Notwithstanding anything in this Agreement to the contrary, Sellers shall
pay the cost of all state and local sales and use taxes, if any, transfer taxes
and documentary stamp taxes associated with the sale and conveyance of the
Purchased Assets pursuant to this Agreement. 
 

 
3

--------------------------------------------------------------------------------

 



(b)  On or prior to the Closing, Sellers shall pay the full amount of any
assessments on the Acquired Mineral Rights Property that have been levied for
periods prior to or that are pending as of the Closing Date. State and local
real and personal property taxes, including any utility, water and sewer charges
at the Acquired Mineral Rights Property, shall be prorated between Sellers and
Purchaser as of the Closing Date on the basis of the tax bills payable during
the year of the Closing or, as applicable, utility bills for the period
including the Closing Date. Purchaser shall pay the full amount of such taxes
and utility charges upon receipt of any such bills for charges incurred for
periods after the Closing Date, and Sellers, within fifteen (15) days of notice
from Purchaser, shall reimburse Purchaser for the amount of Sellers’ pro rata
share of such taxes and utility charges.
 
(c)  Except as otherwise expressly provided in this Agreement, Sellers,
Covenantors and Purchaser shall each pay their own respective costs and expenses
in connection with this Agreement and the transactions contemplated by this
Agreement, including any finder’s fees, brokerage, legal, tax, and advisory fees
and expenses, or other commission arising by reason of any services rendered or
alleged to have been rendered to such party in connection with this Agreement or
the transactions contemplated by this Agreement.


Article 4
Representations and Warranties of the Sellers and the Covenantors
 
To induce Purchaser to enter into this Agreement, Sellers hereby jointly and
severally represent and warrant to Purchaser as indicated below. In addition,
Covenantors jointly and severally (as between themselves, but only severally
with the Sellers) hereby make those representations and warranties to the
Purchaser as indicated below.
 
4.1  Organization and Good Standing. 
 
4.1.1Alabama Mining Properties LLC is an entity duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation. Alabama Mining Properties, LLC has the requisite power to own,
operate, use and/or lease the Purchased Assets, as applicable, and to conduct
the operations of the Purchased Assets as presently being conducted by it and/or
by the Covenantors, including any and all permits required by any public
authority for such operations such as permits, or regulatory authorizations.
Alabama Mining Properties, LLC is qualified or otherwise authorized to transact
business as a foreign corporation in the state of Alabama.
 
4.1.2 The Covenantors’ corporations are duly incorporated, validly existing and
in good standing under the laws of their respective jurisdictions of
incorporation. The Covenantors each have the requisite power to own, control,
operate, use and/or lease the Purchased Assets, as applicable, and to conduct
the operations of the Purchased Assets to the extent presently being conducted
by it, including any and all permits required by any public authority for such
operations such as permits, or regulatory authorizations.
 
4.1.3That Alabama Mineral Properties, LLC has the requisite power to own,
operate, use and/or lease the Purchased Assets, as applicable, and to conduct
the operations of the Purchased Assets as presently being conducted, including
any and all permits required by any public authority for such operations such as
permits, or regulatory authorizations.  
 
4.2  Authority; Binding Obligation. The Seller and Covenanter have the requisite
corporate power and authority to execute and deliver this Agreement and perform
its obligations hereunder. Each corporate Seller’s and Covenantor’s execution
and delivery of this Agreement, and performance of its covenants and agreements
hereunder, have been duly authorized by all necessary corporate action of each
such corporate Seller and Covenantor. This Agreement has been duly executed and
delivered by each Seller and Covenantor, and constitutes a valid and binding
obligation of the Seller and Covenantor, and is enforceable against the Seller
and Covenanter in accordance with its terms.
 

 
4

--------------------------------------------------------------------------------

 



4.3  No Conflict.
 
(a)  Neither the execution and delivery of this Agreement, nor the consummation
or performance of any of the transactions contemplated by this Agreement (such
transactions are collectively referred to hereinafter as the “Contemplated
Transactions”) will directly or indirectly (with or without notice or lapse of
time): (i) contravene, conflict with or result in a violation of or default
under any provision of any corporate Seller’s or Covenantor’s articles or
certificate of incorporation or bylaws, or any resolution adopted by the board
of directors or shareholders of any corporate Seller or Covenantor; (ii)
contravene, conflict with or result in a violation of or default under, or give
any Governmental Body (as defined below) or other Person (as defined below) the
right to challenge any of the Contemplated Transactions or exercise any remedy
or obtain any relief under, any federal, state or local law, regulation,
ordinance or administrative order or any judgment or decree to which any Seller,
Covenantor and/or the Purchased Assets are subject; (iii) contravene, conflict
with or result in a violation or breach of or default under any provision of, or
give any Person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or to cancel, terminate or modify
any contract or other arrangement to which any Seller or Covenantor is a party
or by which any Seller or Covenantor is bound; or (iv) result in the creation of
any Lien of any kind or nature upon any of the Purchased Assets. No Seller or
Covenantor is required to give any notice to or obtain any consent from any
Person in order for Sellers and Covenantors to consummate the Contemplated
Transactions, other than the approval of their respective shareholders by
special resolution.


(b)  For purposes of this Agreement, the definitions set forth below shall
apply. 
 
(i)  The term “Governmental Body” means any (i) nation, state, city, town,
village, district or other jurisdiction of any nature; (ii) federal, state,
provincial, local, municipal, foreign or other government; (iii) governmental or
quasi-governmental agency, branch, department, official or entity and any court
or other tribunal; (iv) multi-national organization or body; or (v) any other
body entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.
 
(ii)  The term “Person” means any individual, partnership, corporation, limited
liability company, association, joint-stock company, trust, joint venture,
unincorporated organization or association or a Governmental Body (or any
department, agency or political subdivision thereof).
 
(iii)The term “Material Adverse Effect” means an effect which could reasonably
be expected to be materially adverse to the operating results, business
conditions or prospects of the Purchased Assets.
 
4.4  Title, Sufficiency and Condition of Assets. 
 
(a)  On or before Closing, Sellers will have proven good and marketable title to
each asset constituting the Purchased Assets, free and clear of any security
interest, mortgage, pledge, lien, charge, encumbrance, right of way, easement or
adverse claim of any kind or nature except for Liens (i) that will be terminated
by Sellers prior to the Closing, and (ii) rights of way, easements and other
restrictions of record affecting the Acquired Mineral Rights Property that are
reflected on the Exception Documents (as defined in Section 6.3(c)
(collectively, “Liens”).
 

 
5

--------------------------------------------------------------------------------

 



(b)  Except as otherwise expressly represented in this Asset Purchase Agreement,
Sellers make no representations as to the condition and repair of the Purchased
Assets and Purchased Assets are being sold to the Purchaser strictly on an “As
Is, Where Is” basis. Purchaser acknowledges that it has had full and ample
opportunity to inspect the Purchased Assets and to determine the suitability
thereof for the Purchaser’s purposes.
 


4.5  Acquired Mineral Rights Property. 
 
Sellers and Covenantors represent and warrant as follows:
 
(a)  Schedule 1.1(a) contains a description of all Mineral Rights properties
owned or controlled by Sellers and Covenantors and used in the management or
operation of the Purchased Assets;
 
(b)That Sellers have presented and in fact do have good, valid, marketable,
indefeasible, fee simple title to all of the Purchased Assets including, without
limitation, the Acquired Mineral Rights Property;
 
(c)  Sellers have access to public roads or valid perpetual easements over
private streets or private property for ingress to and egress from the Acquired
Mineral Rights Property;
 
(d)  Except as reflected on the Surveys, none of the structures or improvements
on the Acquired Mineral Rights Property encroaches upon Mineral Rights property
of another person, and no structure or improvement of any other person
substantially encroaches upon any of the Acquired Mineral Rights Property,
except for such encroachments that would not have, individually or in the
aggregate, a material adverse effect on the value or present use of the Acquired
Mineral Rights Property;
 
(e)  The Acquired Mineral Rights Property is not subject to any Liens, other
than Liens for current taxes not yet due, Liens to be discharged at Closing, and
rights of way, easements and other restrictions of record that do not have a
Material Adverse Effect and are reflected on the Exception Documents;
 
(f)  Sellers and Covenantors have received no notice of actual or threatened
special assessments or reassessments of the Acquired Mineral Rights Property.
 
(g)  Except as necessary to acquire good, valid and marketable title prior to
the Closing Date, Sellers and Covenantors have not entered into any other
contracts for the sale of the Purchased Assets, nor are there any contracts for
sale, rights of first refusal, rights of first offer or options to purchase the
Purchased Assets, or any other rights of others that might prevent the
consummation of the transactions contemplated by this Agreement.
 
(h)  Sellers and Covenantors are not in default concerning any of their
obligations or liabilities regarding the Purchased Assets.
 

 
6

--------------------------------------------------------------------------------

 



(i)  No Seller is a “foreign person”, “foreign partnership”, “foreign trust” or
“foreign estate” as those terms are defined in Section 1445 of the Code.
 
(j)  There are no claims, actions, suits, proceedings or investigations pending
or, to the knowledge of any Seller or Covenantor, threatened by any governmental
department or agency, or any corporation, partnership, entity or person, which
in any manner or to any extent may affect: (i) the Acquired Mineral Rights
Property, (ii) Sellers’ right, title and interest in and to any part or all of
the Acquired Mineral Rights Property, or (iii) Sellers’ ability to vest in
Purchaser a fee simple ownership interest in the Purchased Assets, including the
Acquired Mineral Rights Property, free and clear of any and all liens (other
than liens for current taxes not yet due), claims, encumbrances and rights of
redemption.
 
(k)  Except as reflected in the Surveys, and except for the site within the
Acquired Mineral Rights Property on which the mill and related structures are
located, the Acquired Mineral Rights Property is not in a designated wetland,
flood plain or flood insurance area.
 
 (l)  As at the Closing, there will be no other matters affecting the Acquired
Mineral Rights Property or, to the knowledge of any Seller or Covenantor,
threatened which might reasonably be expected to have a Material Adverse Effect
on the value, marketability or present use of the Acquired Mineral Rights
Property.
 
4.6  Environmental Matters. 
 
(a)  As used in this Section 4.6, the following terms shall have the following
meanings:
 
(i)  “Hazardous Materials” means any dangerous, toxic or hazardous pollutant,
contaminant, chemical, waste, material or substance regulated by any federal,
state or local law, statute, code, ordinance, regulation, rule or other
requirement relating to such substance. For purposes of this representation in
Section 4.6 only and for no other purpose in this document, the definition of
Hazardous Materials shall (i) only apply to laws, statutes, codes, ordinances,
regulations, rules or other requirements in effect as of the date of the Closing
and (ii) not include any soaps or fatty acids used during the pilot production
tests carried out by the Sellers and/or Covenantors during their respective
ownership and/or control of the Mineral Rights Property.
 
(ii)  “Environmental Laws” means all applicable federal, state and local laws,
rules, regulations, codes, ordinances, orders, decrees, directives, permits,
licenses and judgments relating to pollution, contamination or protection of the
environment (including, without limitation, all applicable federal, state and
local laws, rules, regulations, codes, ordinances, orders, decrees, directives,
permits, licenses and judgments relating to Hazardous Materials). For purposes
of this representation in Section 4.6 only and for no other purpose in this
document, the definition of Environmental Laws shall only apply to laws,
statutes, codes, ordinances, regulations, rules or other requirements in effect
as of the date of the Closing.
 
(iii)  “Release” shall mean the spilling, leaking, disposing (including without
limitation the abandonment or discarding of barrels, containers, and other
closed receptacles containing any Hazardous Material), discharging, emitting,
depositing, ejecting, leaching, escaping, dumping, pumping, or any other
release, however defined, whether intentional or unintentional, of any Hazardous
Material. Release shall not include disposal of Hazardous Materials in
compliance with Environmental Laws.
 

 
7

--------------------------------------------------------------------------------

 



(b)  To the best of the knowledge of each Seller and each Covenantor, and except
as has been disclosed to Purchaser, the Mineral Rights Property is in material
compliance with all applicable Environmental Laws. 
 
(c)  To the best of the knowledge of each Seller and each Covenantor, Sellers
and/or Covenantors have obtained and maintained in full force and effect all
environmental permits, licenses, certificates of compliance, approvals and other
authorizations (collectively, the “Environmental Permits”), including without
limitation those set forth in Schedule 4.6, necessary to conduct mining
operations on the Mineral Rights Property, and has provided to Purchaser a copy
of each such Environmental Permit. To the best of the knowledge of each Seller
and each Covenantor, Sellers and Covenantors have conducted such operations in
material compliance with all terms and conditions of the Environmental Permits.
To the best of the knowledge of each Seller and each Covenantor, with respect to
the Acquired Mineral Rights Property and any mining operations thereon carried
out by them, Sellers and Covenantors have filed all reports and notifications
required to be filed under and pursuant to all applicable Environmental Laws.
 
 (d)  To the best of the knowledge of each Seller and each Covenantor, (i)
except in material compliance with all applicable laws, no materials have been
generated, treated, contained, handled, located, used, manufactured, processed,
buried, incinerated, deposited, stored, or released by Sellers and/or
Covenantors on, under or about any part of the Acquired Mineral Rights Property
or at any other location which, at the time such materials were in the
possession or control of the Sellers or the Covenantors (as the case may be)
would have met the definition of Hazardous Materials , (ii) the Acquired Mineral
Rights Property and any improvements thereon, contain no asbestos, urea
formaldehyde, or polychlorinated biphenyls (PCBs), and (iii) no aboveground or
underground storage tanks which now or formerly held any materials which, at the
time they were in the possession or control of the Sellers or Covenantors, would
have met the definition of Hazardous Materials are located on, under or about
the Mineral Rights Property, or have been located on, under or about the Mineral
Rights Property and then subsequently been removed or filled.
 
(e)  No Seller or Covenantor has received written notice, and except has been
disclosed to Purchaser, no Seller has knowledge of any threatened notice,
alleging in any manner that any Seller or Covenantor might be potentially
responsible for any Release of Hazardous Materials which is alleged to have
occurred during the ownership or control of the Mineral Rights Property (or any
portion thereof) by the Sellers or the Covenantors respectively, or any costs
arising under Environmental Laws with respect thereto.
 
(f)  To the best of the knowledge of each Seller and each Covenantor, and except
has been disclosed to Purchaser, no portion of the Mineral Rights Property is or
has been listed on the United States Environmental Protection Agency National
Priorities List of Hazardous Waste Sites or equivalent state list or any other
list, schedule, law, inventory or record of hazardous or solid waste sites
maintained by any federal, state or local agency. Purchaser acknowledges that
the Sellers and Covenantors have disclosed that the entire region in which the
Mineral Rights Property is situate has been placed upon the United States
Environmental Protection Agency National Priorities List of Hazardous Waste
Sites.
 
(g)  Sellers have disclosed and delivered to Purchaser all environmental reports
which Sellers and/or Covenantors have obtained or ordered with respect to the
Mineral Rights Property.
 

 
8

--------------------------------------------------------------------------------

 



(h)  Excluding the tailings, the tailings ponds and any other portion of the
Mineral Rights Property from which mined material was taken or onto which mined
material was placed, to the best of the knowledge of each Seller and each
Covenantor, no part of the Mineral Rights Property has been used as a landfill,
dump or other disposal, storage, transfer, handling or treatment area for
materials which, at the time they were in the possession or control of the
Sellers or Covenantors, would have met the definition of Hazardous Materials, or
a facility for selling, dispensing, storing, transferring, disposing or handling
petroleum and/or petroleum products, except in connection with the storage,
handling and use of Hazardous Materials and petroleum products in the routine
and ordinary conduct of operations on the Acquired Mineral Rights Property and
in compliance with applicable Environmental Laws. Neither the Sellers nor the
Covenantors make any representations concerning any materials which were mined,
processed or otherwise deposited on the Mineral Rights Property prior to the
time when the Sellers and/or the Covenantors (as the case may be) owned and
controlled the Mineral Rights Property, nor do the Sellers or Covenantors make
any representation in respect of any activities carried out at the request
and/or direction of, or under the supervision of, the Purchaser or its
affiliates.
 
(i)  To the best of the knowledge of each Seller and each Covenantor, no lien
has been attached or filed against any of the Purchased Assets in favor of any
governmental or private entity for (i) any liability or imposition of costs
under or violation of any applicable Environmental Law; or (ii) any Release of
Hazardous Materials.
 
 (j)  No Seller or Covenantor has used perchloroethylene (tetrachloroethylene)
on the Mineral Rights Property, and knows of no past use of such substances on
the Mineral Right Property and knows of no incident(s) where such substances may
have been entered upon or disposed of on the Mineral Rights Property.
 
4.7  Restrictive Covenants. Except as between the Sellers and the Covenantors,
no Seller is a party to any written contract, license agreement or other
restriction which limits the scope of the sale or use of the Purchased Assets,
and any such agreement between the Sellers and the Covenantors shall not impede
the Sellers’ ability to vest good, valid and marketable title to the Purchased
Assets in the Purchaser on the Closing Date.
 
4.8  Brokers. No finder, broker, agent or other intermediary has acted for or on
behalf of Sellers in connection with the negotiation or consummation of this
Agreement or the Contemplated Transactions.
 
4.9  Disclosure. No representation or warranty of any Seller or Covenantor
contained in this Agreement, any Schedules, any exhibit hereto or in any
statement, certificate, instrument of transfer or conveyance or other document
furnished to Purchaser pursuant to this Agreement, or otherwise in connection
with the Contemplated Transactions, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
required to make the statements herein or therein not misleading.
 
Article 5
Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Sellers as follows:
 
5.1  Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
Purchaser has all requisite corporate power and authority to execute and deliver
this Agreement and perform its obligations hereunder.
 

 
9

--------------------------------------------------------------------------------

 



5.2  Authority; Binding Obligation. Purchaser’s execution and delivery of this
Agreement including without limitation the performance of its obligations
hereunder, have been duly authorized by all necessary corporate action on the
part of Purchaser, and each act constitutes a valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms.
 
5.3  Compliance with Other Instruments. Purchaser’s execution and delivery of
this Agreement will not (a) conflict with or result in any violation of
Purchaser’s articles of incorporation or bylaws or (b) conflict with or result
in a breach of any judgment, decree, law or order applicable to Purchaser.
 
5.4  Litigation. There are no Proceedings pending or, to Purchaser’s knowledge,
threatened against Purchaser which could, individually or in the aggregate,
adversely affect Purchaser’s ability to perform its obligations under this
Agreement.
 
5.5  Consents. There are no consents, approvals or other authorizations of,
orders or notifications of, registrations, declarations or filings with, any
Person, which are required in connection with the valid execution, delivery or
performance of this Agreement by Purchaser and the consummation by Purchaser of
the Contemplated Transactions.
 
5.6  Court Orders, Decrees and Laws. To Purchaser’s knowledge, Purchaser has not
violated or failed to comply with any statute, law, ordinance or regulation of
any Governmental Body in the conduct of Purchaser’s business which could,
individually or in the aggregate, adversely affect Purchaser’s ability to
perform its obligations under this Agreement. Purchaser is not in default with
respect to any judgment, order or decree of any court or any Governmental Body
which could, individually or in the aggregate, adversely affect Purchaser’s
ability to perform its obligations under this Agreement.
 
5.7  Shares Duly and Validly Issued. The 105,759,890 shares of Spartan Gold
Ltd  constituting the Purchase Price shall have been duly and validly issued as
fully paid and non-assessable, and in accordance with all applicable securities
laws, as of the Closing Date.
 
Article 6
Covenants
 
Sellers and Covenantors, covenant and agree with Purchaser and Purchaser
covenants and agrees with Sellers as follows:
 
6.1  Access and Information. Sellers and Covenantors shall permit Purchaser and
Purchaser’s counsel, accountants and other representatives full access, upon
reasonable notice during normal business hours, to all the properties, assets,
books, records, agreements, commitments and other documents of Sellers and
Covenantors concerning the mining operations on the Acquired Mineral Rights
Property or the Purchased Assets; provided, however, that such access shall not
unreasonably interfere with the mining operations on the Acquired Mineral Rights
Property. Sellers shall furnish to Purchaser and its representatives all
available information with respect to the Purchased Assets as Purchaser may
reasonably request. Purchaser’s due diligence investigation shall include,
without limitation, a review of physical assets, corporate services, financial
records, customer records and supplier records. All access shall be accomplished
in a manner that will provide for confidentiality, as requested by Sellers
and/or Covenantors.
 
6.2  Confidentiality.
 
(a)  For a period of 4 years from and after the Closing Date, no Seller or
Covenantor shall disclose any confidential information to any Person except
Purchaser, which confidential information relates to the Acquired Mineral Rights
Property or the Purchased Assets, including without limitation the profitability
or findings from mining activity, but excluding information that is or becomes
generally known to the public through no fault of any Seller or Covenantor. If
notwithstanding this provision, any of such confidential information is required
to be disclosed by applicable law or legal process, Sellers and/or Covenantors
(as the case may be) will give Purchaser prompt notice of such requirement and,
if requested, will assist Purchaser, at Purchaser’s expense, in seeking a
protective order or other measures to preserve the confidentiality of such
confidential information insofar as possible.
 

 
10

--------------------------------------------------------------------------------

 



 (b)  Because the breach or anticipated breach of the confidentiality provisions
set forth in this Section 6.2 could result in immediate and irreparable harm and
injury to Purchaser, for which it will not have an adequate remedy at law,
Sellers and Covenantors each hereby agree that Purchaser shall be entitled to
relief in equity to enjoin temporarily and/or permanently such breach or
anticipated breach and to seek any and all other legal and equitable remedies to
which Purchaser may be entitled.
 
6.3   Mineral Rights Property. Purchaser shall, at Purchaser’s expense, obtain
prior to the Closing the
                    following with the cooperation of Sellers as may be
necessary:
 
(a)  Abstracts. Updated abstracts, if applicable, for each Acquired Mineral
Rights Property parcel, dated subsequent to the date hereof (the “Abstracts”).
 
(b)  Title Insurance Commitment. A commitment for an ALTA Owner’s (1970 Form B
or the most recent revision thereof) policy of title insurance for each parcel
of the Acquired Mineral Rights Property, dated subsequent to the date hereof,
which shall be issued by a reputable national title insurance company reasonably
acceptable to Purchaser (the “Commitment”). The Commitment shall show all
exceptions to title including, but not limited to, all covenants, conditions,
restrictions, reservations, easements, rights and rights-of-way, liens and other
matters of record, and shall include proper searches for bankruptcies, judgments
and State and Federal tax liens affecting the Acquired Mineral Rights or
Seller. 
 
(c)  Exception Documents. Complete and legible copies of all documents or
instruments which are listed in the Commitment as affecting the Acquired Mineral
Rights Property (the “Exception Documents”). 
 
(d)  Survey. An as-built ALTA survey of each parcel of the Acquired Mineral
Rights dated subsequent to the date hereof (the “Survey” and together with the
Abstracts, the Commitment and the Exception Documents collectively referred to
herein as the “Title Evidence”).
 
(e)  Related Documents. True, complete and correct copies shall be provided to
Purchaser of all documents, materials and information in the possession or
control of Sellers and/or Covenantors pertaining to the Acquired Mineral Rights
Property, including documents related to the presence, or suspected presence, of
toxic or hazardous materials and/or underground storage tanks. These materials
shall include, without limitation any and all maps, surveys, plans,
specifications, drawings, assessments, reports, studies, tests, investigations,
contracts, agreements and conditions of approval.
 
At the Closing, Purchaser shall receive, at Purchaser’s cost and expense, a
title policy for the Acquired Mineral Rights Property (the “Title Policy”) or a
suitably marked up Commitment (the “Marked-Up Commitment”) signed by the title
company undertaking to issue such Title Policy with coverage limits as
determined by Purchaser showing Sellers in fee title to the Acquired Mineral
Rights Property, subject only to such exceptions as Purchaser shall reasonably
accept with: (i) extended coverage and all general or standard exceptions
(including exceptions for parties in possession, unrecorded instruments, survey
matters and mechanics liens) deleted, (ii) a zoning endorsement (ALTA Form 3.1)
insuring that the present use of the Acquired Mineral Rights Property complies
with applicable zoning laws, (iii) a survey accuracy endorsement, (iv) a
location endorsement, (v) a specific access endorsement, and (vi) an endorsement
to insure that the Acquired Mineral Rights Property complies with all existing
covenants, conditions, restrictions and easements of record and that the
instruments creating any such matters do not contain any forfeiture of title or
right of re-entry provisions, with all of such endorsements being in form and
substance reasonably satisfactory to Purchaser.
 

 
11

--------------------------------------------------------------------------------

 

6.4  General Discharge of Environmental Liabilities. 
 
(a)  Each Seller and Covenantor shall indemnify and hold harmless Purchaser
from, against and in respect of, any and all Environmental Liabilities (as
defined in this Section 6.4) related to activities that precede August 23rd,
2010 and which are related in any manner to the Mineral Rights Property,
including without limitation Environmental Liabilities, if any, related to the
conditions set forth in the reports resulting from the Phase I environmental
assessment and/or Phase II environmental testing performed by Purchaser, but
only where the Seller or a Covenantor had actual knowledge (of the type
contemplated by Section 13.2 hereof) of the facts or circumstances giving rise
to such Environmental Liabilities and failed to disclose such facts and
circumstances to the Purchasers.
 
(b)  If Purchaser believes that it is entitled to indemnification pursuant to
Section 6.4(g), Purchaser shall give Sellers written notice (pursuant to the
notice provisions of Section 13.5 of this Agreement) of such environmental
indemnification claim within thirty (30) business days from the date Purchaser
first becomes aware of such claim. Any such notice shall set forth in reasonable
detail and, to the extent then known, the basis for such claim for
indemnification. The failure of Purchaser to give notice of any claim for
indemnification within such thirty (30) business day period shall not adversely
affect Purchaser’s right to indemnity hereunder unless all Sellers shall have
been prejudiced by such delay, and in such event only to the extent Sellers have
been prejudiced.
 
(c)  In response to a claim for indemnification made by Purchaser pursuant to
Section 6.4(a), Sellers shall promptly deliver to Purchaser written notice
acknowledging receipt of Purchaser’s notice of claim, and setting forth the time
required and any further information needed for Sellers to investigate the
claim. Sellers shall have a reasonable time to investigate the claim but shall
proceed promptly with all due diligence. Purchaser agrees to cooperate with
Sellers during such investigation. Upon completion of Sellers’ investigation,
Sellers shall provide written notice (the “Seller Notice”) to Purchaser that:
 
(i)  subject to Section 6.4(d), Sellers acknowledge that Purchaser is entitled
to indemnification, and Sellers will reimburse Purchaser for all loss,
liability, expense (including without limitation reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) incurred by Purchaser
(the “Purchaser Environmental Losses”) arising from such Environmental
Liability; or
 
(ii)  Sellers acknowledge that Purchaser is entitled to indemnification and
Sellers promptly shall discharge such Environmental Liability or others, acting
on behalf of Seller, shall promptly discharge the Environmental Liability in
accordance with the requirements of Section 6.4(e); or
 
(iii)  Sellers object to such environmental indemnity claim; or
 

 
12

--------------------------------------------------------------------------------

 



(iv)  Purchaser may proceed with discharging the Environmental Liability subject
to a reservation of rights by Sellers to object to Purchaser’s environmental
indemnity claim under the process set out in Section 6.4(f).
 
 (d)  If Sellers elect to allow Purchaser to discharge an Environmental
Liability under Section 6.4(c)(i), Purchaser shall take all steps reasonably and
diligently necessary in the completion thereof and Sellers shall only be liable
for those Purchaser Losses reasonably incurred by Purchaser pursuant to a
proposal, work plan or other specifications approved in writing by Sellers in
advance, which approval shall not be unreasonably withheld.
 
(e)  If Sellers elect to discharge an Environmental Liability under Section
6.4(c)(ii), Sellers shall take all steps reasonably and diligently necessary in
the completion thereof, including reimbursement of Purchaser for such Purchaser
Losses incurred by Purchaser for which Sellers are provided written
substantiation in connection therewith by Purchaser. 
 
(f)  If (i) Sellers acknowledge Purchaser’s right to indemnification under
Section 6.4(c)(i) but objects to Purchaser’s proposal, work plan or other
specifications provided pursuant to Section 6.4(d), (ii) Sellers object to such
claim by giving Purchaser written notice of its objection under Section
6.4(c)(iii), or (iii) Sellers notify Purchaser of Seller’s reservation of rights
under Section 6.4(c)(iv), then either Sellers or Purchaser may submit the claim
to dispute resolution pursuant to Section 13.8 of this Agreement not later than
60 days after Purchaser’s receipt of the Seller Notice.
 
(g)  Purchaser will allow Sellers access to the Acquired Mineral Rights
Property, and will provide any other third parties such additional reasonable
access as may be reasonably necessary to develop a work plan, proposal or other
specifications in connection with the discharge of any Environmental Liability
pursuant to this Agreement or to discharge an Environmental Liability, and
Sellers will use their reasonable best efforts, and will use such reasonable
best efforts to cause any third parties, not to interfere with the Purchaser’s
operations thereon in connection with such development or performance. In the
event Purchaser transfers any interest in the Mineral RIghts Property at any
time while Sellers remain liable to perform remediation required pursuant to
this Agreement with respect to such Mineral Rights Property, Purchaser will
ensure in the document governing the transfer of such interest(s) that Sellers
or such other third parties continues to have such reasonable access as may be
reasonably necessary to perform remediation required pursuant to this
Agreement. 
 
(h)  Sellers’ and Covenantors’ liability in respect of any Environmental
Liability shall be limited in the manner provided in Section 12.3 hereof.
 
(i)  Definitions: As used in this Section 6.4
 
(i)  “Damages” shall have the meaning set forth in Section 12.
 
(ii)  “Environmental Law” shall have the meaning set forth in Section 4
 
 (iii)  “Environmental Liability” means any Liability of a Person arising under
any Environmental Law.
 
(iv)  “Liabilities” means, with respect to any Person, any liabilities,
obligations or Damages incurred by such Person whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated, or unliquidated,
secured or unsecured, joint or several.
 

 
13

--------------------------------------------------------------------------------

 



(v)  “Person” shall have the meaning set forth in Section 4.
 
6.5  Notification of Certain Matters. Between the date hereof and the Closing,
Seller and Convenators shall give prompt written notice to Purchaser of (i) the
occurrence or failure to occur of any event which would be likely to cause a
Material Adverse Effect, (ii) any material claims, actions, proceedings or
investigations commenced or, to the knowledge of any Seller or Covenantor,
threatened, involving or affecting any of the Purchased Assets and which would
be likely to cause a Material Adverse Effect, and (iii) any material adverse
change in the condition (financial or other), properties, assets, or liabilities
of any Seller which taken as a whole, would be likely to cause a Material
Adverse Effect; provided, however, that no such notification shall affect the
representations or warranties of the parties or the conditions to the parties’
obligations under this Agreement. 
 
6.6  Conditions. Each Seller, Covenantor and Purchaser shall take all
commercially reasonable actions to cause the conditions set forth in Article 8
and Article 9 to be satisfied and to consummate the Contemplated
Transactions.  Should actual mining not occur on mineral rights properties
And or leased mineral properties with in two years, then those mineral rights
and/or leased mineral lands shall be returned to their original owner and or
leesor.
 
 
Article 7
Conditions Precedent to Purchaser’s Obligations
 
Purchaser’s obligations to consummate the Contemplated Transactions are subject
to the satisfaction of each of the following conditions prior to or at the
Closing, unless specifically waived in writing by Purchaser in advance:
 
7.1  Board Approval. Purchaser shall have received approval from its board of
directors to enter into this Agreement and consummate the Contemplated
Transactions.
 
7.2  Representations and Warranties. The representations and warranties of
Sellers and Covenantors contained in this Agreement shall be true and correct as
of the date of this Agreement, and as of the Closing Date as though the Closing
Date had been substituted for the date of this Agreement throughout such
representations and warranties (except that any representation or warranty made
as of a specified date other than the date hereof need only be true as of such
date), and each Seller and Covenantor shall have delivered to Purchaser a
certificate of each such Seller and Covenantor, as contemplated by Section 10.1,
to such effect. Each Seller and Covenantor shall have duly performed and
complied with all covenants and agreements and satisfied all conditions required
by this Agreement to be performed, complied with or satisfied by each Seller
and/or Covenantor prior to or at the Closing and each Seller and Covenantor
shall have delivered to Purchaser a certificate of each such Seller and
Covenantor, as contemplated by Section 10.1, to such effect.
 
7.3  Absence of Litigation. No order, writ, injunction or decree which is
binding on Purchaser or any Seller and which prohibits Purchaser and/or any
Seller from consummating the Contemplated Transactions shall be in effect. No
claim, action, suit or proceeding shall be pending or threatened against
Purchaser, any Seller and/or the Purchased Assets which, if adversely
determined, would prevent the consummation of the Contemplated Transactions or
result in the payment of substantial damages as a result of such action and for
which the other party is not willing to provide indemnification.
 

 
14

--------------------------------------------------------------------------------

 



7.4  Permit Assignments. Purchaser shall have obtained the requisite assignments
and/or additional permits permitting Purchaser to conduct operations at the
Acquired Mineral Rights Property.
 
7.5  Consents and Approvals. All governmental and regulatory approvals and
consents of contracting parties, requisite or appropriate to the consummation of
the Contemplated Transactions shall have been obtained (or all applicable
waiting periods shall have expired), and such consents or approvals shall remain
in full force and effect.
 
7.6  Title Evidence; Title Policy. Purchaser shall have received the Title
Evidence and the Title Policy or Marked-Up Commitment for the Acquired Mineral
Rights Property, as contemplated by Section 6.3, and shall otherwise have
received such documents necessary to establish the transfer to Purchaser by
Seller of good and marketable title to each asset constituting the Purchased
Assets, free and clear of liens and encumbrances of any kind or nature.
 
7.7  Receipt of Other Seller Deliveries. Purchaser shall have received from
Seller, or such other applicable party, the other Seller Deliveries (as defined
below) required to be delivered to Purchaser pursuant to Section 10.1 below.
 
7.8  Absence of Changes. From the date of this Agreement to and including the
Closing Date, there will not have been: (i) any increase in Liens against the
Purchased Assets; (ii) change in the condition (financial or other), properties,
assets, or liabilities representing Assumed Liabilities, whether or not insured,
which change would have a Material Adverse Effect; or (iii) any fact or
circumstance existing as of the date of this Agreement which has not been
disclosed to Purchaser after the date hereof which has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
7.9  Assignment. Purchaser reserves the right hereunder to assign its right(s)
to one or more affiliated parties prior to closing, it being understood that
Purchaser may create one or more new entities which may consummate the
Contemplated Transactions.


 
Article 8
Conditions Precedent to the Sellers’ and Covenantors’ Obligations
 
Sellers’ and Covenantors’ obligations to consummate the Contemplated
Transactions are subject to the satisfaction prior to or at the Closing of each
of the following conditions, unless specifically waived in writing by Sellers or
Covenantors (as the case may be) in advance:
 
8.1  Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall be true and complete in all material
respects as of the date of this Agreement and as of the Closing Date as though
the Closing Date had been substituted for the date of this Agreement throughout
such representations and warranties (except that any such representation or
warranty made as of a specified date other than the date hereof need only be
true as of such date), and Purchaser shall have delivered to Sellers and
Covenantors a certificate of an officer of Purchaser, as contemplated by Section
10, to such effect. 
 
8.2  Absence of Litigation. No order, writ, injunction or decree which is
binding on Purchaser, any Seller and/or any Covenantor and which prohibits
Purchaser, any Seller and/or any Covenantor from consummating the Contemplated
Transactions shall be in effect. No claim, action, suit or proceeding shall be
pending or threatened against Purchaser, any Seller and/or any Covenantor which,
if adversely determined, would prevent the consummation of the Contemplated
Transactions or result in the payment of substantial damages as a result of such
action and for which the other party is not willing to provide indemnification.
 

 
15

--------------------------------------------------------------------------------

 



8.3  Consents and Approvals. All governmental and regulatory approvals and
consents of contracting parties, requisite or appropriate to the consummation of
the Contemplated Transactions shall have been obtained (or all applicable
waiting periods shall have expired) and shall remain in full force and effect.
  
8.4  Receipt of Other Closing Deliveries. Sellers shall have received from
Purchaser, or such other applicable party, the Purchase Price in accordance with
Section 3 and the other Purchaser Deliveries (as defined below) required to be
delivered to Seller pursuant to Section 102 below. 
 
Article 9
Closing Deliveries
 
9.1  Deliveries by Sellers. At the Closing, provided all conditions described in
Article 8 have been satisfied, Sellers shall execute, or cause to be executed,
and deliver to Purchaser the following (collectively, the “Seller Deliveries”):
(a) the Bill of Sale; (b) the Deeds; (c) the Title Evidence; (d) the
certificates required by Section 8; (e) such other instruments of conveyance
reasonably requested by Purchaser; and (f) all documents necessary to establish
the transfer to Purchaser by Seller of good and marketable title to each asset
otherwise constituting the Purchased Assets, free and clear of liens and
encumbrances of any kind or nature.
 
9.2  Deliveries by Purchaser. At the Closing, provided all conditions described
in Article 8 have been satisfied, Purchaser shall deliver the Purchase Price in
accordance with Section 3; and shall execute, or cause to be executed, and
deliver to Seller the following (collectively, the “Purchaser Deliveries”): (a)
the certificates required by Section 9.1.
 
Article 10
Termination Before Closing
 
This Asset Purchase Agreement may be terminated at any time prior to the
Closing: (a) by the mutual written consent of all parties hereto; (b) by
Purchaser, if, prior to the Closing, any condition set forth herein for the
benefit of Purchaser, respectively, is not met to Purchaser’s satisfaction or
cannot be cured shall not have been timely met or waived by the Purchaser; or
(c) by either Sellers or Purchaser if the Closing has not occurred on or prior
to August 30th, 23010, for any reason other than the delay or nonperformance of
the party or parties seeking such termination. Termination of this Agreement
pursuant to this Article 10 shall terminate all obligations of the parties
hereunder, except for the obligations under Section 11.1, and such termination
shall not constitute a waiver of any rights (including rights to indemnification
under any agreement or covenant in this Agreement occurring prior to such
termination).
 
Article 11
Indemnification
 
11.1  Indemnification by Sellers. Subject to the terms of this Article 11,
Sellers shall jointly and severally indemnify and hold Purchaser and each
officer and director thereof (each a “Purchaser Indemnified Party”) harmless
from, against and in respect of any and all Purchaser Losses in connection with
any action, suit or proceeding brought against a Purchaser Indemnified Party) or
Damages (as defined below) suffered or incurred by a Purchaser Indemnified Party
by reason of:
 
(a)  any breach of a representation or warranty made by any Seller and contained
herein;
 

 
16

--------------------------------------------------------------------------------

 



(b)  any failure of any Seller to fulfill or perform any covenant, agreement or
obligation of Seller contained herein; 
 
(c)  Any Environmental Liabilities required to be discharged under Sections 6.4;
 
(d)  any Excluded Liability
 
11.2  Definition of “Damages”. The term “Damages” as used in this Agreement
means all actual damages suffered or incurred by a party entitled to
indemnification under Article 11, including without limitation all compensatory
damages. 
 
11.3  Limitation of Liability of Sellers and Covenantors. Notwithstanding any
other provision of this Asset Purchase Agreement, the maximum liability of the
Sellers (including their successors) to the Purchaser hereunder shall be 100% of
the cash and shares comprising the Purchase Price and actually received by the
Sellers (or their nominee) from the Purchaser and the maximum liability of the
Covenantors (including their successors) shall be 100% of the cash and shares
comprising the Purchase Price and actually received by the Sellers (or their
nominee) from the Purchaser. 
11.4  Indemnification by Purchaser. Purchaser shall indemnify and hold Seller
harmless from, against and in respect of any and all loss, liability, expense
(including without limitation reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding brought against a Seller) or Damages suffered or incurred by Sellers
(the “Seller Losses”) by reason of:
 


(a)  any breach of a representation or warranty made by Purchaser and contained
herein;
 
(b)  any failure of Purchaser to fulfill or perform any covenant, agreement or
obligation of Purchaser contained herein;
 
(c)  any Assumed Liability; or
 
(d)  any Environmental Liability or other Liability arising out of activities
taking place on or after January 21, 2005.
 
 
11.5  Claims Period. For purposes of this Agreement, a “Claims Period” shall be
the period during which a claim for indemnification must be asserted under this
Agreement by an indemnified party, which period shall begin on the Closing Date
and terminate as follows:
 
(a)  with respect to Purchaser Losses and Damages arising the Claims Period
shall terminate two (2) years after the Closing Date; provided, however, that
with respect to Purchaser Losses arising out of a breach the representations and
warranties under Sections 4, or arising Excluded Liabilities, the Claims Period
shall terminate four (4) years after the Closing Date;
 

 
17

--------------------------------------------------------------------------------

 



(b)  with respect to Purchaser Losses and Damages arising under the failure of
Sellers to fulfill or perform its covenants, agreements or, and, the Claims
Period shall terminate four (4) years following the Closing Date;
 
(c)  with respect to Seller and/or Covenantor Losses and Damages arising, the
Claims Period shall terminate two (2) years after the Closing Date;
  
Any claims for indemnification pursuant to this Article must be made in writing
by the indemnified party to the indemnifying party on or prior to the expiration
of the applicable Claims Period. All claims for indemnification for which proper
notification of the indemnifying party shall have been made by the indemnified
party prior to the close of business on the last day of the applicable Claims
Period shall continue to survive and shall remain a basis for indemnity
hereunder until such claim is finally resolved or disposed of in accordance with
the terms hereof.
 
11.6  Payment of Indemnification Claim. With respect to Purchaser Losses and
Damages payable hereunder, the Purchaser Indemnified Parties shall be entitled
to assert their right to payment directly against each Seller.
 
11.7  Exclusive Remedy. After the Closing, the rights set forth in this
Article  shall be each party’s sole and exclusive remedies against the other
parties hereto for misrepresentation or breaches of covenants contained in this
Agreement and any related documents. Notwithstanding the foregoing, nothing
herein includes any limitation on its Claims Period contained in Section 12.4
hereof shall prevent any of the indemnified parties from bringing an action
based upon allegations of fraud with respect to either party in connection with
this Agreement and any related documents. In the event such fraud action is
brought, the prevailing party’s attorney’s fees and costs shall be paid by the
non-prevailing party. 
 
Article 12
General Provisions
 
12.1  No Publicity. Sellers, Covenantors and Purchaser agree that they will not
make any press releases or other announcements prior to or at the time of
Closing with respect to the Contemplated Transactions, except as required by
applicable law, without the prior approval of the other party, which approval
will not be unreasonably withheld.
 
12.2  Knowledge Convention. Whenever any statement herein or in any Schedule,
Exhibit, certificate or other document delivered to any party pursuant to this
Agreement is made “to the knowledge” of a party hereto or words of similar
intent, such statement shall be deemed to be made to the actual knowledge of the
party, but without any representation that the party has made due or any inquiry
of any individuals within the organization of any corporate Seller or Covenantor
that would be reasonably likely to have information regarding the matter in
question.
 
12.3  Reservation of Rights. Neither a party’s representations and warranties
contained in this Agreement nor the party’s indemnification obligations set
forth in this Agreement shall be affected by (a) any due diligence or other
investigation conducted by another party, or (b) any knowledge on the part of
another party or its agents or representatives of any circumstances resulting
from such investigation or otherwise, including without limitation knowledge
that one or more of such party’s representations or warranties might be untrue
when made or become untrue on or prior to the Closing. Notwithstanding anything
contained herein to the contrary, Purchaser represents that it does not have any
knowledge that any of representations or warranties made by Sellers and/or
Covenantors are untrue, or that any Environmental Liabilities or other
Liabilities exist, prior to Closing, except as indicated in the certificate
delivered at Closing pursuant to Section 9.1, for which indemnification will not
be sought.
 

 
18

--------------------------------------------------------------------------------

 



12.4  Further Acts and Assurances. Sellers and Covenantors shall, at any time
and from time to time at and after the Closing, upon request of Purchaser and
without additional consideration, take any and all steps reasonably necessary to
place Purchaser in possession and operating control of the Purchased Assets, and
Sellers and Covenantors will do, execute, acknowledge and deliver, or will cause
to be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances and assurances as may be reasonably required
for the more effective transferring and confirming to Purchaser or for reducing
to its possession, any or all of the Purchased Assets.
 
12.5  Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered by courier or
by facsimile transmission, receipt confirmed, or sent by any express mail
service, postage or fees prepaid, to
 
If to Purchaser:
 
SPARTAN GOLD LTD.
13520 Oriental St
Rockville, Md 20853
 
If to any Seller:
Alabama Mineral Properties, LLC
P.O. Box 427
Heflin, Alabama 36264
 
 
If to any Covenantor:
Alabama Mineral Properties, LLC
 P.O. Box 427
 Heflin, Alabama 36264
 
 


or at such other address or number for a party as shall be specified by like
notice. Any notice that is delivered in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party or its agent.
 
12.6  Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Alabama without regard to its
conflicts-of-law provisions.
 
12.7  Construction. No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority or by any board of arbitrators by reason of
such party or its counsel having or being deemed to have structured or drafted
such provision. All references in this Agreement to Article(s), Section(s),
Schedule(s) or Exhibit(s) shall refer to Article(s), Section(s), Schedule(s) or
Exhibit(s) of this Agreement.
 
12.8  Dispute Resolution. Any dispute among the parties hereto before the
Closing may be resolved by application to any court of competent jurisdiction.
Any dispute among the parties hereto arising on or after the Closing Date, shall
be exclusively resolved in accordance with the arbitration provisions of this
Section 13.8 set forth below:
 

 
19

--------------------------------------------------------------------------------

 



(a)  The parties shall attempt in good faith to resolve any dispute arising out
of or relating to this Agreement or the breach, termination or validity thereof
promptly by negotiation between executives who have authority to settle the
controversy. Any party may give the other written notice that a dispute exists
(a “Notice of Dispute”). The Notice of Dispute shall include a statement of such
party’s position. Within twenty (20) business days of the delivery of the Notice
of Dispute, executives of both parties shall meet at a mutually acceptable time
and place, and thereafter as long as they both reasonably deem necessary, to
exchange relevant information and attempt to resolve the dispute. If the matter
has not been resolved within forty-five (45) days of the disputing party’s
Notice of Dispute, or if the parties fail to meet within twenty (20) days,
either party may initiate arbitration of the controversy or claim as provided
hereinafter.
 
(b)  If a negotiator intends to be accompanied at a meeting by an attorney, the
other negotiator shall be given at least three (3) working days’ notice of such
intention and may also be accompanied by an attorney. All negotiations pursuant
to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and state
rules of evidence.
 
(c)  Any controversy or claim arising out of or relating to this Agreement or
the breach, termination or validity thereof, or the Contemplated Transactions,
if not settled by negotiation as provided shall be settled by arbitration in
Washington, DC in accordance with the CPR Rules for Non-Administered Arbitration
of Business Disputes, by three (3) arbitrators. Each party shall choose one
arbitrator and the two arbitrators so chosen shall choose a third arbitrator who
must be a retired judge of a state or federal court of the United States. The
arbitrators shall be appointed as provided by CPR Rule 5, Selection of
Arbitrators. The arbitration procedure shall be governed by the United States
Arbitration Act, 9 U.S.C. §1-16, and the award rendered by the arbitrators shall
be final and binding on the parties and may be entered in any court having
jurisdiction thereof. 
 
(d)  Each party shall have discovery rights as provided by the Federal Rules of
Civil Procedure within the limits imposed by the arbitrators; provided, however,
that all such discovery shall be commenced and concluded within ninety (90) days
of the selection of the third arbitrator.
 
(e)  It is the intent of the parties that any arbitration shall be concluded as
quickly as reasonably practicable. Unless the parties otherwise agree, once
commenced, the hearing on the disputed matters shall be held four (4) days a
week until concluded, with each hearing date to begin at 9:00 a.m. and to
conclude at 5:00 p.m. The arbitrators shall use all reasonable efforts to issue
the final award or awards within a period of five (5) business days after
closure of the proceedings.
 
 (f)  The arbitrators shall instruct the non-prevailing parties to pay all costs
of the proceedings, including the fees and expenses of the arbitrators and the
reasonable attorneys’ fees and expenses of the prevailing parties. If the
arbitrators determine that there is not a prevailing party, each party shall be
instructed to bear its own costs and to pay one-half of the fees and expenses of
the arbitrators.
 
12.9  No Reliance. Except for the parties hereto and their assignees permitted
under Section 13.11: (a) no third party is entitled to rely on any of the
representations, warranties and agreements of a party contained in this
Agreement; (b) the parties to this Agreement assume no liability to any third
party because of any reliance on the representations, warranties and agreements
of any of the parties contained in this Agreement; and (c) no other Person other
than the parties to this Agreement shall acquire any legal or equitable rights
or remedies under this Agreement.
 

 
20

--------------------------------------------------------------------------------

 



12.10  Saturdays, Sundays and Legal Holidays. If the time period by which any
acts or payments required hereunder must be performed or paid expires on a
Saturday, Sunday or legal holiday, then such time period shall be automatically
extended to the close of business on the next regularly scheduled business day.
 
12.11  Binding Agreement. The terms, conditions and obligations of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. Except as provided herein, without
the prior written consent of the each other party, no party hereto may assign
such party’s rights, duties or obligations hereunder or any part thereof to any
other Person prior to Closing. 
 
12.12  Headings. The headings of the Articles and Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
12.13  Modification and Waiver. Any term or condition of this Agreement may be
waived at any time by the party entitled to the benefit thereof, and any such
waiver must be pursuant to written waiver signed by the party entitled to such
benefits. No waiver of any of the provisions of this Agreement shall be deemed
to or shall constitute a waiver of any other provision hereof. No delay or
failure on the part of any party hereto to exercise any right, power or
privilege hereunder shall operate as a waiver thereof; nor shall any waiver on
the part of any party hereto of any right, power or privilege hereunder operate
as a waiver of any other right, power or privilege hereunder; nor shall any
single or partial exercise of any right, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
 
12.14  Severability. Any provision hereof which is prohibited or unenforceable
in any jurisdiction will, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by law, the parties hereto waive any
provision of law which renders any such provision prohibited or unenforceable in
any respect.
 
12.15  Access to Records. For a period of six (6) years after the Closing Date,
Sellers, Covenantors and their respective attorneys, accountants and
representatives shall, upon reasonable advance notice to Purchaser during normal
business hours and without disruption of the business of Purchaser, have
reasonable access to all books, accounts, records, documents and information
relating to the Purchased Assets for any periods prior to the Closing Date in
the possession or custody of Purchaser (or Purchaser’s agents) for the purpose
of examining and making copies of all or any portion of such properties relating
to the notifying Seller or Covenantor. Purchaser agrees not to destroy such
books, accounts, records, documents and information for a period of six (6)
years after the Closing Date without giving the express prior written consent of
the corporate Sellers and the corporate Covenantors.
 
12.16  Discretion. Whenever a party may take action under this Agreement in his,
her or its “sole discretion,” “sole and absolute discretion” or “discretion,” or
under a grant of similar authority or latitude, such Person shall be entitled to
consider any factors and interests as it desires, including its own interests.
 
12.17  Counterparts; Facsimile Signatures. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original and all of which shall constitute the same instrument. The parties
hereby acknowledge and agree that for purposes of this Agreement, and all
certificates, documents and other items to be delivered pursuant to the terms
thereof, that facsimile signatures and other electronically delivered signatures
shall be deemed acceptable to and binding upon each party hereto.
 

 
21

--------------------------------------------------------------------------------

 



12.18  Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
together with the documents and instruments delivered pursuant hereto constitute
the entire agreement between the parties hereto pertaining to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether written or oral, of the parties hereto
(other than those between and/or among any of the Sellers and/or Covenantors and
to which the purchaser is not a party); provided, however, that this provision
is not intended to abrogate any other written agreement between the parties
executed with or after this Agreement or any written agreement pertaining to
another subject matter. No supplement, modification or waiver of the terms or
conditions of this Agreement shall be binding unless executed in writing by
authorized representatives of the parties hereto.
 


 
[The remainder of this page is intentionally left blank.]
 
 
 
22

--------------------------------------------------------------------------------

 


 




IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be duly executed and delivered, all on and as of the date first written
above.
 
 
PURCHASER:
 
SELLERS:
     
SPARTAN GOLD LTD. PRECIOUS MINERALS INC. 
a Nevada corporation
 
ALABAMA MINING PROPERTIES LLC
An Alabama entity
     
/s/ David E. Price
  /s/ Charles Merchant
By: David E. Price
Title: Director
 
By: Charles Merchant
Title: President
           

EXHIBITS
 
Exhibit A
 
Bill of Sale and Assignment
Exhibit B
 
Warranty Deed on Mineral Rights Property
Exhibit C
 
Equipment List
Exhibit D
 
Royalty Agreements


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23
 

--------------------------------------------------------------------------------